DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi et al. (Yagi) (Patent/Publication Number US 2020/0263584). 
	Regarding claim 1, Yagi discloses an exhaust device (8, 41) in which an exhaust passage  (41) wraps around from a front side of an engine (7) to a lower side of the engine and extends to a rear side (e.g. See Paragraphs [0029-0032]), the exhaust device comprising: a catalyst (42, 44) configured to purify exhaust gas in the exhaust passage and disposed in front of the engine (e.g. the two exhaust ports 39, 40 are connected to the cylinder head 24)  (e.g. See Paragraphs [0031-0036]); and a gas sensor (54) disposed on a wall surface of the exhaust passage at an upstream side than the catalyst (42, 44) (e.g. See Paragraphs [0038]), wherein the gas sensor is disposed in front of the engine so as to be directed toward the engine (e.g. See Paragraph [0038] The upstream side connector 49 of the catalyst case 44 includes an enlarged diameter portion 52 and a tubular portion 53 positioned above the enlarged diameter portion 52. ….. An exhaust gas sensor 54 is attached to a rear surface of the enlarged diameter portion 52 in vicinity of a junction of the exhaust gas flowing from the tubular portion 53 and the exhaust gas flowing from the left upstream pipe 46. The tubular portion 53 has a shape bent downward. The lower end portion (end portion on the downstream side) of the tubular portion 53 is connected downward to an upper surface of the enlarged diameter portion 52.) (e.g. See Figures 1-3; Paragraphs [0031-0036 and 0038]).
	Regarding claim 2, Yagi further discloses a plurality of exhaust pipes (45, 46) extending from a plurality of exhaust ports (39, 40) of the  engine (7) (e.g. See Paragraphs [0037-0038]); and a collecting pipe (49, 52) configured to collect the exhaust gas that passes through the plurality of exhaust pipes (e.g. See Paragraphs [0037-0038]), wherein a part of the exhaust passage at the upstream side from the catalyst is the collecting pipe (e.g. See Paragraphs [0037-0038]), and the gas sensor (54) is disposed on a wall surface of the collecting pipe to which the plurality of exhaust pipes are connected, and the gas sensor is disposed between adjacent exhaust pipes of the plurality of exhaust pipes so as to be directed toward the engine (e.g. See Figure 3; Paragraphs [0037-0041]).
	Regarding claim 3, Yagi further discloses wherein the engine is assembled to a vehicle body frame (2), and the gas sensor overlaps a down tube that extends downward from a head pipe of the vehicle body frame in a side view (e.g. See Figure 1-2; Paragraphs [0018-0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (Yagi) (Patent/Publication Number US 2020/0263584) in view of Kasuya (Patent/Publication Number US 2019/0301341).
	Regarding claim 4, Yagi discloses all the claimed limitation as discussed above except an additional gas sensor disposed on the wall surface of the exhaust passage at a downstream side from the catalyst, wherein the additional gas sensor overlaps the down tube in the side view.
	Kasuya teaches that it is conventional in the art, to use an additional gas sensor (8) disposed on the wall surface of the exhaust passage (5) at a downstream side from the catalyst (50), wherein the additional gas sensor overlaps the down tube in the side view of a motorcycle (See Fig. 2-4; Paragraphs [0042-0047]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use an additional gas sensor disposed on the wall surface of the exhaust passage at a downstream side from the catalyst, wherein the additional gas sensor overlaps the down tube in the side view of Yagi, as taught by Kasuya for the purpose of detecting the exhaust gas emission components from an exhaust gas of an internal combustion engine; and controlling the air fuel ration to an optimization, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 

	Regarding claim 10, Kasuya further discloses a wherein the gas sensor (7) and the additional gas sensor (8) are disposed on one side in the left-right direction of the engine (See Fig. 2-3; Paragraphs [0042-0047]).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Hayama et al. (Pat./Pub. No. US 2020/0271042), Kato et al. (Pat./Pub. No. US 2007/0028906), Bluemelhuber et al. (Pat./Pub. No. US 2020/0049055), Kuroiwa et al. (Pat./Pub. No. US 2019/0120130), Kubo et al. (Pat./Pub. No. US 2020/0291843), and Finnie et al. (Pat./Pub. No. US 2017/0369123), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        July 14, 2022